


Exhibit 10.30

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

Dear David:

 

This document, upon your signature, will constitute the Agreement between you
and The AES Corporation (together with its affiliated and related entities, the
“Company”) on the terms of your separation from the Company (the “Agreement”).

 

1.             Your employment is terminated effective March 9, 2009 (the
“Termination Date”).  You will be paid your earned compensation through and
including the Termination Date.  Your earned compensation effective October 1,
2008 will be $5,000 per month, less applicable taxes and deductions, through and
including the Termination Date. You have received or will receive by separate
cover information regarding your rights to continuation of your health insurance
which will cease as of the last day of the month in which your Termination Date
occurs.  To the extent that you have such rights, nothing in this Agreement will
impair those rights.

 

2.             You have or will return to the Company by the Termination Date:
all reports, files, memoranda, records, software, laptops, computer equipment,
cellular phones, credit cards, cardkey passes, door and file keys, computer
access codes or disks and instructional manuals and any other physical or
personal property that you received in connection with your employment with the
Company that you then have in your possession and you shall not retain any
copies, duplicates, reproductions or excerpts thereof.  The Company will
reimburse you in accordance with its existing policies for any legitimate
expenses you incurred on Company business prior to the Termination Date.  You
must either submit any expense reimbursement requests (i) by November 7, 2008,
or (ii) if submitted after November 7, 2008 but before the Termination Date, any
such expense reimbursement requests will only be processed if signed by Paul
Hanrahan.

 

3.             Subject to the terms of this Agreement and in consideration for
(i) your execution of this Agreement; (ii) your satisfactory compliance with the
terms of this Agreement through the Termination Date, as determined by Paul
Hanrahan; provided that you will not be required to perform any work for the
Company or be physically present in the office after September 30, 2008 unless
otherwise specifically requested by Paul Hanrahan; and (iii) your return of an
executed copy of this Agreement to the Company by February 9, 2009; the Company
will provide you, pursuant to the terms and provisions of The AES Corporation
Severance Plan, as amended (the “Severance Plan”), with the following
(collectively, “Consideration”):

 

(a)           twelve (12) monthly salary continuation payments (based on your
annualized based salary as of September 30, 2008 + target bonus of $460,000), in
equal monthly installments, each less applicable taxes and deductions.  The
first of these monthly payments shall begin on or about the next regular payroll
period occurring after the seventh business day following your Termination Date,
and the remaining payments shall be made monthly in accordance with the
Company’s established payroll practices;

 

(b)           in addition, if you are already participating in the medical/RX,
dental and/or vision benefit plans and should you elect to continue these
benefits under COBRA, the Company will pay the portion of the premium cost of
such coverage presently paid by the Company under the Company’s plan for a
twelve (12) month period which period shall commence at the beginning of the
calendar month following the calendar month containing your Termination Date;

 

(c)           outplacement benefits to begin after your Termination Date; and

 

--------------------------------------------------------------------------------


 

(d)           finally, to the extent applicable, you will be entitled to the
Excise Tax Reimbursement benefits described in Appendix A of the Severance Plan.

 

Absent the entry of this Agreement you would not be entitled to such
Consideration.

 

Any stock options, restricted stock units and performance units of The AES
Corporation that have been previously granted to you but that have not yet
vested on or before your Termination Date, will not vest following your
Termination Date and will therefore be forfeited in their entirety.  Please also
see the relevant plan and notice documents for other important provisions
triggered by your termination.

 

4.             The intent of this section is to secure your promise not to sue
the Company, or anyone connected with it, for any harm you may claim to have
suffered in connection with your employment or the termination of your
employment, in return for the benefits described in this Agreement. 
Accordingly, in exchange for the Consideration, you hereby agree as follows:

 

(a)           Except as otherwise provided in this Section 4(a), you hereby
release the Company and all of its past, present and/or future related entities,
including but not limited to parents, divisions, affiliates, subsidiaries,
officers, directors, stockholders, trustees, employees, agents, representatives,
administrators, attorneys, insurers, fiduciaries, predecessors, successors and
assigns of the Company, in their individual and/or representative capacities
(hereinafter collectively referred to as the “Released Parties”), from any and
all causes of action, suits, agreements, promises, damages, disputes,
controversies, contentions, differences, judgments, claims and demands of any
kind whatsoever (“Claims”) which you or your heirs, executors, administrators,
successors and assigns ever had, now have or may have against the Released
Parties, whether known or unknown to you, and whether asserted or unasserted,
(i) by reason of your employment and/or cessation of employment with the
Company, or (ii) otherwise involving facts which occurred on or prior to the
date that you sign this Agreement.

 

Such released Claims include, without limitation, any and all Claims under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1871, the Civil
Rights Act of 1991, the Fair Labor Standards Act, the Family and Medical Leave
Act of 1993, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers’ Benefit Protection Act of 1990, the Americans With Disabilities
Act, the Employee Retirement Income Security Act of 1974 (including, without
limitation, any claim for severance pay), the Virginia Human Rights Law and any
and all other federal, state or local laws, statutes, rules and regulations
pertaining to employment (each as amended) including  but not limited to the
laws of the United States and any other country to the extent applicable; any
and all Claims under state contract or tort law; any and all Claims based on the
design or administration of any Company employee benefit plan or program or
arising under any Company policy, procedure, or employee benefit plan, including
but not limited to, the Severance Plan; any and all Claims for wages,
commissions, bonuses, continued employment with the Company in any position, and
compensatory, punitive or liquidated damages; and any and all Claims for
attorneys’ fees and costs.  Notwithstanding the foregoing, nothing contained
herein shall interfere with or waive your right to enforce this Agreement in a
court of competent jurisdiction;

 

(b)           If you commence, continue, join in, or in any other manner attempt
to assert any Claim released herein against any Released Party or otherwise
breach the promises made in this Agreement, you shall reimburse the Released
Parties for all attorneys’ fees incurred by the Released Parties in defending
against such a Claim and the Company shall have a right to the return of all
Consideration paid to you pursuant to this Agreement, together with interest
thereon, and to cease furnishing to you any further Consideration described in
this Agreement; provided that this right of return of such Consideration and the
cessation of payment of further Consideration is without prejudice to the
Released Parties’ other rights hereunder, including any right to obtain an
agreement and release of any and all claims against the Released Parties; and

 

2

--------------------------------------------------------------------------------


 

(c)           You agree (i) that you will not bring any lawsuits or claims of
any kind against the Company, any of its related entities or any Released Party;
(ii) that you will not accept the benefits of any lawsuits or claims of any kind
brought on your behalf against the Company, any of its related entities or any
Released Party; and (iii) that if you are nevertheless awarded any such benefits
you will pay them to the Company.

 

5.             The Company is providing you with the benefits described in this
Agreement solely to ease the impact of your separation from employment with the
Company.  The fact that the Company is offering these benefits to you should not
be understood as nor is it intended to be an admission that the Company, any of
its related entities or any Released Party has violated your rights (or the
rights of anyone else) in any manner whatsoever.

 

6.             You will not, unless required by law, disclose to anyone other
than members of the Arlington Legal Group and the Arlington Human Resources
Group any information regarding the following:

 

(a)           Any information regarding the practices, procedures, trade
secrets, inventions, technology, customer lists, or product marketing of the
Company or any of its related entities or any Released Party.

 

(b)           The terms of this Agreement, the benefits being paid under it or
the fact of such payment, except that you may disclose this information to your
attorney, accountant or other professional advisor to whom you must make the
disclosure in order for them to render professional services to you.  You will
instruct them, however, to maintain the confidentiality of this information just
as you must.  In addition, you will not make, or cause to be made, any
statements, observations or opinions, or communicate any information (whether
oral or written) (collectively “Statements”) including Statements to the press,
media, Company employees, clients, customer, contractors or any other party,
that disparage or are likely in any way to harm the reputation of the Company,
any of its related entities or any Released Party.  Breach of this provision
shall be considered material.

 

7.             In the event that you breach any of your obligations under this
Agreement, including but not limited to the provisions of Sections 3, 4, 6, 8,
10, 11, 12, 13 or 14 of this Agreement, or as otherwise imposed by law, the
Company will be entitled to recover the benefits paid under this Agreement and
to obtain all other relief provided by law or equity.

 

8.             By executing this Agreement, you agree and acknowledge that
except for the payments, benefits and promises described in this Agreement, you
shall not to be entitled to any further payments, benefits, or promises from the
Company.  This Agreement shall be governed by Virginia law and you hereby submit
to and agree that the exclusive jurisdiction for any suit, action or proceeding
involving this Agreement will be any federal or state court located in
Virginia.  If any provision of this Agreement is deemed to be unenforceable, it
shall not affect the enforceability of the remaining provisions of this
Agreement. This document contains the entire agreement between you and the
Company concerning the subject matter contained herein.

 

9.             The parties acknowledge and agree that any amount paid to you
pursuant to this Agreement may at the Company’s sole discretion be set off
against any amount or sum for which the Company is (or at any time may be) held
liable to pay you with respect to or in connection with the relationship between
you and the Company.

 

10.           You covenant and agree that you shall not voluntarily cooperate
with, encourage or instigate any third party, person or entity in threatening,
preparing, commencing or prosecuting any legal action or proceeding against any
Released Party by consulting or meeting with any such third party, person or
entity or any attorney or representative thereof, or providing any assistance,
information, documents, testimony or representation to or for the benefit of any
such third party, person or entity or any attorney or

 

3

--------------------------------------------------------------------------------


 

representative thereof.  Provided, however, that this paragraph shall not be
interpreted to limit your ability to respond to questions or otherwise provide
information to or cooperate with the Arlington Legal Group and the Arlington
Human Resources Group.  Breach of this provision shall be considered material.

 

11.           Nothing contained in this Agreement shall be deemed to preclude
you from providing truthful testimony or information pursuant to a valid court
order or similar legal process; provided, however, that prior to making any such
disclosure, you will promptly notify the Company of such request or requirement
so that the Company, if it so chooses, will have sufficient opportunity to seek
to avoid or minimize the required disclosure and/or to obtain an appropriate
protective order or other appropriate relief.  In any such case, you will use
your reasonable efforts to cooperate with the Company in its efforts to avoid or
minimize the required disclosure and/or to obtain such protective order or other
relief.

 

12.           You agree to provide reasonable cooperation at mutually agreeable
times and places to the Released Parties in connection with matters with which
you were involved, including, but not limited to, the defense of any and all
Claims, which are asserted by any person or entity other than you concerning or
related to any matter that arises out of events or occurrences during your
involvement in the business and affairs of the Company, and you will be
reimbursed for reasonable out of pocket expenses incurred in connection
therewith.  Except as otherwise required pursuant to applicable law or court
order, or as permitted under Section 11, and in each such case, provided that
you comply with the provisions of Section 11, you further agree to maintain in
strict confidence any information or knowledge you have regarding Claims against
the Released Parties.  You agree to communicate with any party adverse to the
Released Parties, or with a representative, agent or legal counsel for any such
Claims solely through legal counsel for the Released Parties, although you may
at your own expense retain your own counsel in connection with any such matter.

 

13.           You agree that for a twelve (12) month period following your
Termination Date, you will not (i) be employed by or provide services or advice
to any competitor of the Company or any Released Party or (ii) otherwise compete
with the Company or any Released Party.  For avoidance of doubt the parties
hereto acknowledge and agree that this non-compete provision includes a
prohibition on you: (i) attempting to or actually hiring or contracting for
services from, or inducing or encouraging anyone else to hire or contract for
services from, any employees or contractors working for or at the Company; or
(ii) attempting to or actually inducing or encouraging any employees or
contractors working for or at the Company to leave the Company; in each case
without the prior approval of the Company.

 

14.           You acknowledge (i) that you have not been forced or pressured in
any manner whatsoever to sign this Agreement; (ii) that you have agreed to all
of its terms voluntarily; (iii) that you have read this Agreement in its
entirety and understand the terms of the Agreement; and (iv) that you have been
given at least twenty-one (21) days to consider all of its terms and to consult
with counsel of your choice.  You may revoke your acceptance of this Agreement
by sending written notice of your intent to revoke your acceptance within seven
(7) days of your execution of this Agreement, to the Company, with such written
notice addressed to the Company at the following address:  4300 Wilson
Boulevard, Arlington, Virginia 22203.  If you do not revoke your acceptance,
your acceptance and this Agreement will become effective on the eighth (8th) day
after the date on which it is signed (the “Effective Date”).  You further agree
that in the event that you revoke your acceptance of this Agreement prior to the
eighth (8th) day after execution of this Agreement, this Agreement and the
promises contained herein shall be deemed null and void.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

4

--------------------------------------------------------------------------------


 

To accept this Agreement, please date and sign this document and return it to
me.  An extra copy for your files is enclosed.  We wish you success in your
future endeavors.

 

Very truly yours,

 

The AES Corporation

 

 

By:

/s/ Paul Hanrahan

 

 

Paul Hanrahan

 

Title: President and Chief Executive Officer

 

BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE (i) THAT I HAVE NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT; (ii) THAT I HAVE HAD
AT LEAST 21 DAYS TO CONSIDER ALL OF THE TERMS OF THIS AGREEMENT WITH COUNSEL OF
MY CHOICE; (iii) THAT I HAVE READ THIS AGREEMENT IN ITS ENTIRETY AND UNDERSTAND
THE TERMS OF THE AGREEMENT; AND (iv) THAT I VOLUNTARILY AGREE TO THEM.  I
FURTHER UNDERSTAND THAT I MAY REVOKE MY ACCEPTANCE OF THIS AGREEMENT BY SENDING
WRITTEN NOTICE OF MY INTENT TO REVOKE MY ACCEPTANCE ADDRESSED TO THE COMPANY AT
THE FOLLOWING ADDRESS:  4300 WILSON BOULEVARD, ARLINGTON, VIRGINIA, 22203 WITHIN
SEVEN DAYS AFTER THIS AGREEMENT HAS BEEN EXECUTED AND RETURNED BY ME.  IF I HAVE
NOT REVOKED MY ACCEPTANCE, THIS AGREEMENT WILL BECOME EFFECTIVE ON THE EIGHTH
DAY AFTER IT IS EXECUTED AND RETURNED TO THE COMPANY (THE “EFFECTIVE DATE”).

 

 

By:

/s/ David Gee

 

 

David Gee

 

 

Agreed to this 26th day of February 2009

 

5

--------------------------------------------------------------------------------
